                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

800 COOPER FINANCE, LLC,                        :      Hon. Joseph H. Rodriguez

               Plaintiff,                       :      Civil Action No. 16-736

         v.                                     :      OPINION

SHU-LIN LIU, et al,                             :

               Defendants.                      :



     This case comes before the Court on Plaintiff, Counterclaim Defendant’s, Motion to

Dismiss Defendants, Counterclaim Plaintiffs’, Counterclaims to 800 Cooper Finance’s

Amended Complaint [Dkt. No. 59] pursuant to Fed. R. Civ. P. 12(b)(1). For the Reasons

that follow the Court denies Counterclaim Defendant’s Motion.

                                     I.     Background
        This matter concerns the collection of a debt allegedly owed to 800 Cooper

Finance, LLC (“800 Cooper Finance” or “Counterclaim Defendant”) by

Defendants/ Counterclaim Plaintiffs, Shu-Lin Liu and Jolin Chiaolin Tsao

(“Counterclaim Plaintiffs”). The Counterclaim Plaintiffs are the sole members of

KL Holdings, LLC (“KL Holdings”) which had an ongoing loan relationship with

PNC bank for many years. Counterclaim Plaintiffs executed Guarantees for KL

Holdings to secure its debt incurred with PNC. Amend. Compl. ¶ 6. 800 Cooper

Finance was a Delaware Limited Liability Company until its recent dissolution.

“On January 22, 2016, PNC Bank assigned the KL Holdings debt to 800 Cooper,

along with all rights and powers relating to the Commercial Guarantees.” Id. at ¶

7.


                                            1
       Counterclaim Plaintiffs allege that its initial PNC loans were secured by a

mortgage on a parcel of real estate owned by KL Holdings, referred to as the

“Bridgeview Property.” Amend. Counterclaim ¶ 8. Counterclaim Plaintiffs were

also personal guarantees on that mortgage. At some point in 2015, KL Holdings

entered into an agreement of sale for the Bridgeview Property with a company,

Kamgirsons, Inc. That agreement was terminated in November 2015 after

information on the loans at issue were provided. Id. at ¶ 9. According to

Counterclaim Plaintiffs, Kowong, the principal of Kamgrisons, subsequently

created 800 Cooper Finance to acquire and hold KL Holdings’ loans. Id. at ¶ 10.

Counterclaim Plaintiffs claim that shortly after the acquisition, 800 Cooper

Finance took “an aggressive litigation strategy to collect.” Id. at ¶ 11.

Counterclaim Plaintiffs further allege that 800 Cooper Finance initiated excessive

demands with the knowledge that the Counterclaim Plaintiffs had a new and

pending agreement of sale for their property with a third party. Id. at ¶ 13. To

proceed on that property sale, KL Holdings needed a release of the mortgage

from 800 Cooper Finance. Id. at ¶ 12.

       800 Cooper Finance initially filed a Complaint in this Court for Confession

of Judgment regarding the “debt” it purchased; particularly, 800 Cooper Finance

sought monies owed on a line of credit and two business loans that it declared KL

Holdings defaulted on. [Dkt Nos. 1,15]. Counterclaim Defendant brought this

action against Counterclaim Plaintiffs as the grantors of the debt owed. It

required the following payments:

       $100,000 Line of Credit: Principal, $62,819.50; Interest, $7,987.91
       $500,000 Business Loan: Principal, $439,962.96; Interest, $21,830.29
       Legal Fees: $ 982.50

                                               2
       Appraisal Fees: $ 3,900.00
       $201,000 Business Loan: Principal, $201,000.00; Interest, $9,881.04
       Total Due and Owing through March 1, 2016: $748,364.20

Amend. Compl. ¶ 57. Counterclaim Plaintiffs argue that 800 Cooper Finance’s

pleadings included “excessive and improper calculations” of interest and

collection fees due and failed to account for the loan extensions previously agreed

to by PNC. Amend. Counterclaim ¶ 11. Counterclaim Plaintiffs disputed those

amounts and reserved affirmative defenses to 800 Cooper Finance’s confession of

judgment in its initial Answer to the Amended Complaint. [See Dkt No. 19].

       Additionally, Counterclaim Plaintiffs requested documentation confirming

the costs and fees allegedly incurred by 800 Cooper Finance, which it then

charged to them; Cooper Finance did not provide any documents. Amend.

Counterclaim ¶ 23. 800 Cooper Finance also rejected Counterclaim Plaintiffs’

request to reduce the amount of payment demanded and refused to place the

disputed amounts in escrow. Id. at ¶¶ 23-24. During the pendency of this action,

the Counterclaim Plaintiffs ultimately paid the amounts demanded on the debts

and 800 Cooper Finance executed a satisfaction of mortgage. Id. at ¶ 17.

Counterclaim Plaintiffs claim that in order to meet the demand, they had to

borrow money to fund a “bridge loan.” Id. at ¶ 28.

       After payment of the Debt, in January 2017, 800 Cooper Finance obtained

a certificate of cancellation from the State of Delaware. Id. at ¶ 37. It then

voluntarily dismissed this case on July 27, 2017. [Dkt. No. 41]. On August 25,

2017, Counterclaim Plaintiffs moved for leave to file After Acquired Counterclaim

and for Consolidation. [Dkt. No. 42]. Counterclaim Defendant opposed the



                                              3
Motion. [Dkt. No. 43]. An Order was filed granting the motion for leave on March

22, 2018, at which point the case was reopened. [ Dkt. No. 50].

       Another order was entered on April 6, 2018 granting Counterclaim

Plaintiffs leave to file their revised proposed pleading. Counterclaim Plaintiffs’

Amended Answer proposes Counterclaims for Breach of Contract (Count I),

Conversion (Count II), Unjust Enrichment (Count II), Improper Cancelation of

800 Cooper Finance (Count IV), and Improper Distribution of LLC Assets (Count

V). [Dkt. No. 54]. In response, Counterclaim Defendant filed the current Motion

to Dismiss for Lack of Jurisdiction on two grounds asserting that: (1) the Court

lacks subject matter jurisdiction because 800 Cooper Finance is no longer in

existence; and (2) Counterclaim Plaintiffs’ assertions are insufficient to establish

the amount in controversy requirement for diversity jurisdiction. [Dkt. No. 59;

Counterclaim Def. Brf. at 5-6].

                               I.      Standard of Review

   A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) may involve

either a facial challenge to subject matter jurisdiction or a factual challenge to the

jurisdictional allegations. Gould Elecs. Inc. v. United States, 220 F.3d 169, 176 (3d Cir.

2000). If the defendant’s attack is facial—i.e., “asserting that the complaint, on its face,

does not allege sufficient grounds to establish subject matter jurisdiction”—a court must

accept all allegations in the complaint as true. Taliaferro v. Darby Twp. Zoning Bd., 458

F.3d 181, 188 (3d Cir. 2006). Alternatively, a defendant may “challenge a federal court’s

jurisdiction by factually attacking the plaintiff's jurisdictional allegations as set forth in

the complaint.” Mortensen v. First Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir.


                                               4
1977). A factual challenge attacks the existence of a court’s subject matter jurisdiction

apart from any of the pleadings and, when considering such a challenge, a presumption

of truthfulness does not attach to a plaintiff's allegations.” Id.; see also Martinez v. U.S.

Post Office, 875 F. Supp. 1067, 1070 (D.N.J. 1995).

                                       II.     Discussion

   A. Subject Matter Jurisdiction over the Claims asserted

   First, Counterclaim Defendant argues that because 800 Cooper Finance is dissolved,

it is no longer amenable to suit and the Court should, therefore, dismiss the

Counterclaims against it. The Court disagrees.

   Under Section 18-803 of Delaware’s Limited Liability Act:

       Upon dissolution of a limited liability company and until the filing of a
       certificate of cancellation as provided in § 18-203 of this title, the persons
       winding up the limited liability company's affairs may, in the name of, and
       for and on behalf of, the limited liability company, prosecute and defend
       suits, whether civil, criminal or administrative, gradually settle and close
       the limited liability company's business, dispose of and convey the limited
       liability company's property, discharge or make reasonable provision for the
       limited liability company's liabilities, and distribute to the members any
       remaining assets of the limited liability company, all without affecting the
       liability of members and managers and without imposing liability on a
       liquidating trustee.

Del. Code Ann. tit. 6, § 18-803 (emphasis added). Thus, generally, a suit may commence

against a Delaware limited liability company (“LLC”) until it is fully dissolved, and the

certificate of cancelation has been filed. Metro Commc'n Corp. BVI v. Advanced

Mobilecomm Techs. Inc., 854 A.2d 121, 138 (Del. Ch. 2004). However, if a party pursues

nullification of the certificate of cancelation because the affairs of the LLC were not

wound up in compliance with Section 18-804, litigation against the dissolved company

may proceed. See Id. at 138-39.


                                              5
       Section 18-804 of the Delaware Limited Liability Act( the “LLC Act”) governs the

distribution of a dissolved LLC’s assets. Capone v. LDH Mgmt. Holdings LLC, No. CV

11687-VCG, 2018 WL 1956282, at *7 (Del. Ch. Apr. 25, 2018). Pursuant to the Delaware

LLC Act, a limited liability company which has dissolved:

       (1) Shall pay or make reasonable provision to pay all claims and obligations,
       including all contingent, conditional or unmatured contractual claims,
       known to the limited liability company;
       (2) Shall make such provision as will be reasonably likely to be sufficient to
       provide compensation for any claim against the limited liability company
       which is the subject of a pending action, suit or proceeding to which the
       limited liability company is a party; and
       (3) Shall make such provision as will be reasonably likely to be sufficient to
       provide compensation for claims that have not been made known to the
       limited liability company or that have not arisen but that, based on facts
       known to the limited liability company, are likely to arise or to become
       known to the limited liability company within 10 years after the date of
       dissolution.


Del. Code Ann. tit. 6, § 18-804. Accordingly, under Delaware law, a court may allow suit

against a dissolved LLC where plaintiff pleads sufficient facts to infer the LLC failed to

“make such provision as will be reasonably likely to be sufficient to provide

compensation” for a likely claim known to it. Id.; See Metro Commc'n Corp. BVI, 854

A.2d at 138-39.

   Here, Counterclaim Plaintiffs specifically claim improper cancelation of 800 Cooper

Finance and further allege that 800 Cooper Finance failed to wind up its affairs in

accordance with Section 18-804(b) of the Delaware LLC Act. Amend. Counterclaim ¶ 38.

The proper analysis is to determine whether Counterclaim Plaintiffs claim is plausible

on its face in order to sustain action against 800 Cooper Finance. Accordingly, the Court

agrees with Counterclaim Plaintiffs; 800 Cooper Finance’s argument that it is not




                                             6
amenable to suit is a substantive defense to the Counterclaims against it. 1 A motion to

dismiss pursuant to 12(b)(1) based on a facial challenge to the pleadings is similar to a

12(b)(6) review. Bennett v. City of Atl. City, 288 F. Supp. 2d 675, 678 (D.N.J. 2003).

Nonetheless, Federal Rule of Civil Procedure 12(b)(6) allows a party to move for

dismissal of a claim based on “failure to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6). A complaint should be dismissed pursuant to Rule 12(b)(6) if

the alleged facts, taken as true, fail to state a claim. Id. When deciding a motion to

dismiss pursuant to Rule 12(b)(6), ordinarily only the allegations in the complaint,

matters of public record, orders, and exhibits attached to the complaint, are taken into

consideration.2 See Chester County Intermediate Unit v. Pa. Blue Shield, 896 F.2d 808,

812 (3d Cir. 1990). It is not necessary for the plaintiff to plead evidence. Bogosian v.

Gulf Oil Corp., 561 F.2d 434, 446 (3d Cir. 1977). The question before the Court is not

whether the plaintiff will ultimately prevail. Watson v. Abington Twp., 478 F.3d 144, 150

(2007). Instead, the Court simply asks whether the plaintiff has articulated “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007).




1 To illustrate this point, see generally Capone, 2018 WL 1956282, at *7 (evaluating whether
dissolve entity was amenable to suit under summary judgment standard); Metro Commc'n Corp.
BVI, 854 A.2d at 138-39 (evaluating whether dissolve entity was amenable to suit under 12(b)(6)
standard); Soroof Trading Dev. Co. v. GE Fuel Cell Sys., LLC, 842 F. Supp. 2d 502, 520
(S.D.N.Y. 2012) (evaluating whether dissolve entity was amenable to suit under summary
judgment standard).
2 “Although a district court may not consider matters extraneous to the pleadings, a document

integral to or explicitly relied upon in the complaint may be considered without converting the
motion to dismiss into one for summary judgment.” U.S. Express Lines, Ltd. v. Higgins, 281
F.3d 383, 388 (3d Cir. 2002) (internal quotation marks and citations omitted) (emphasis
deleted).


                                               7
    “A claim has facial plausibility3 when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

U.S. at 556). “Where there are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Id. at 679.

    The Court need not accept “‘unsupported conclusions and unwarranted inferences,’”

Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (citation omitted), however, and

“[l]egal conclusions made in the guise of factual allegations . . . are given no

presumption of truthfulness.” Wyeth v. Ranbaxy Labs., Ltd., 448 F. Supp. 2d 607, 609

(D.N.J. 2006) (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)); see also Kanter v.

Barella, 489 F.3d 170, 177 (3d Cir. 2007) (quoting Evancho v. Fisher, 423 F.3d 347, 351

(3d Cir. 2005). Further, although “detailed factual allegations” are not necessary, “a

plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more

than labels and conclusions, and a formulaic recitation of a cause of action’s elements

will not do.” Twombly, 550 U.S. at 555 (internal citations omitted). Thus, a motion to

dismiss should be granted unless the plaintiff’s factual allegations are “enough to raise a

right to relief above the speculative level on the assumption that all of the complaint’s

allegations are true (even if doubtful in fact).” Twombly, 550 U.S. at 556.




3 This plausibility standard requires more than a mere possibility that unlawful conduct has
occurred. “When a complaint pleads facts that are ‘merely consistent with’ a defendant’s
liability, it ‘stops short of the line between possibility and plausibility of ‘entitlement to relief.’’”
Id.


                                                    8
   The Court finds that Counterclaim Plaintiffs have articulated sufficient facts to state

a claim that the voluntary cancelation of 800 Cooper was improper under Delaware law.

First, it pleads that 800 Cooper Finance filed a certificate of cancelation while the

present case in this Court was still pending, and the Docket reflects the same. Prior to

voluntarily dismissing the matter, Counterclaim Defendant voluntarily dissolved as a

company while it was a party to this action that it commenced. Counterclaim Plaintiffs’

Amended Answer and Counterclaim further pleads that 800 Cooper Finance “knew that

there was an ongoing unresolved dispute regarding the amount due under the subject

loan, and that as a result of a payoff demand . . . a claim could be asserted for a return of

the amounts paid in excess.” Amend. Counterclaim ¶ 41. According to the pleadings,

Counterclaim Plaintiffs had requested (1) a reduction in the payoff demand, and (2) for

all disputed amounts owed to be held in escrow.

   “[A] dissolved LLC must provide for all claims—'including all contingent, conditional

or unmatured contractual claims’—that are ‘known to the limited liability company.’

Capone v. LDH Mgmt. Holdings LLC, No. CV 11687-VCG, 2018 WL 1956282, at *8 (Del.

Ch. Apr. 25, 2018). Accepting the truthfulness of the well-pleaded facts of Counterclaim

Plaintiffs, it is plausible that 800 Cooper knew the Counterclaims against it were likely

to ensue. Finally, the Counterclaim Plaintiffs state that 800 Cooper Finance proceeded

to distribute “funds received from KL Holdings [and themselves] to members of the

LLC, without making any provision for a proper accounting of these funds, and for

payment of claims to creditors,” like themselves. Id. at ¶ 44. Thus, the facts also

sufficiently allege that 800 Cooper Finance was wound up in contravention of the LLC

Act. Therefore, there are sufficient facts to sustain a claim for nullification of the



                                              9
certificate of cancelation.4 Metro Commc'n Corp. BVI, 854 A.2d at 13 (“[b]ecause the

complaint pleads facts that support the inference that [the defendant LLC] was wound

up in contravention of the LLC Act, the complaint also pleads facts that support an

application to nullify the certificate of cancellation.”). Because the Counterclaim against

800 Cooper Finance is one that may allow for nullification of its certificate of

cancelation and therefore, allow it to defend this action, it is “possible” for Counterclaim

Plaintiffs to seek redress. Thus, the Court will not dismiss the action.

    800 Cooper Finance next argues that “[t]o the extent redress may be possible as to a

dissolved limited liability company, Counterclaim Plaintiffs must attempt to seek same

in the State of Delaware, as the Delaware Code does not confer jurisdiction on this

Court.” Counterclaim Def. Brf. at 6. Defendant’s do not cite any legal authority for this

proposition. To the contrary, the Chancery Court of Delaware has held that “[w]hen a

Delaware state statute assigns exclusive jurisdiction to a particular Delaware court, the

statute is allocating jurisdiction among the Delaware courts. The state is not making a

claim against the world that no court outside of Delaware can exercise jurisdiction over

that type of case.” IMO Daniel Kloiber Dynasty Tr., 98 A.3d 924, 939 (Del. Ch. 2014).

    Moreover, courts outside of Delaware have addressed the exact type of claims before

this Court, each concerning a dissolved Delaware entity and breach of contract claims.

See Soroof Trading Dev. Co. v. GE Fuel Cell Sys., LLC, 842 F. Supp. 2d 502, 520

(S.D.N.Y. 2012) (analyzing a claim to nullify LLC’s certificate of cancelation based on the

argument that the Delaware LLC was wound up in contravention to the Delaware LLC




4 There is no requirement that a separate action to nullify a certificate of cancelation be brought
first, before the entity may be sued. Metro Commc'n Corp. BVI, 854 A.2d at 13 n.27.

                                                10
act); Anthony Wayne Corp. v. Elco Fastening Sys., LLC, No. 3:13CV1406-PPS, 2016 WL

687887, at *2–4 (N.D. Ind. Feb. 19, 2016) (same).

    B. Amount in Controversy

    Having found that 800 Cooper Finance is amenable to suit at this time and

furthermore, that the claims against it may properly be addressed in a court outside the

State of Delaware, the Court will address whether the Counterclaims should be

dismissed because the amount in controversy is insufficient to sustain diversity

jurisdiction.5 For the reasons that follow, the Court finds that is not clear to a legal

certainty that the jurisdictional amount cannot be met.

    Pursuant to 28 U.S.C.A. § 1332, district courts have “original jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between . . . citizens of different States.” The Court will

“discern the amount in controversy by consulting the face of the complaint and

accepting the plaintiff's good faith allegations.” Dolin v. Asian Am. Accessories, Inc., 449

F. App'x 216, 218 (3d Cir. 2011). The Court will dismiss for failure to meet the amount in

controversy, if it appears to a “legal certainty that the claim is really for less than the

jurisdictional amount to justify dismissal.” St. Paul Mercury Indem. Co. v. Red Cab Co.,

303 U.S. 283, 289 (1938).

    Counterclaim Plaintiffs’ Amended Answer alleges a total amount in controversy in

excess of $100,000. They are claiming recovery for the disputed amounts paid to 800

Cooper Finance in fulfilment of its supposed debt (totaling over $83,000) as well as


5The Court points out that after Counterclaim Plaintiffs’ Amended Answer and Counterclaim
was submitted to this Court, it was satisfied that the necessary federal jurisdictional
requirements were met.

                                               11
interest costs for their bridge loan (in excess of $16,000) and legal fees to secure the

release of mortgage from 800 Cooper Finance (in excess of $1,500). First, Counterclaim

Defendant contends that there is no legal basis alleged or existing for recovery of any

costs incurred for Counterclaim Plaintiffs’ bridge loan. Second, it argues that

“Counterclaim Plaintiffs cannot prove they are entitled to the $1,500 in legal fees to

secure the release of the Mortgage.”6 Cooper Finance Brf. at 8. Counterclaim Plaintiffs

maintain that it incurred these costs as a result of 800 Cooper Finance’s breach of

contract. Counterclaim Defendant does not suggest, nor can it show at this stage, that it

did not breach its contract with KL Holdings and consequently, cause these damages to

Counterclaim Plaintiffs as members of KL Holdings and grantors of the loans at issue.

    Even assuming arguendo that on the face of the Amended Answer as pled, these

amounts were not recoverable to a legal certainty, Counterclaim Plaintiffs’ remaining

claims for all amounts overpaid to Counterclaim Defendant alone surpass the amount in

controversy requirement. Counterclaim Plaintiffs’ allege that the amounts pursued

exceeded what was legally due and owing. Their Amended Answer specifically alleges

that they requested documents confirming the collection of certain costs and fees

actually incurred with no avail; and that 800 Cooper Finance’s demand of unwarranted

debts before discharging their mortgage was a breach of loan documents. Counterclaim

Plaintiffs’ specifically allege why each cost or fee was disputed; and thus, why 800

Cooper Finance is obligated to return excess amounts originally demanded and paid.




6 The cases relied on by Counterclaim Defendant in its moving brief for the proposition that
attorney’s fees should not be considered for the amount in controversy are distinguishable
because the fees sought to be recovered as part of the amount in controversy in this case are not
attorney’s fees incurred by the parties for this action but rather those incurred as a result of the
alleged breach of contract.

                                                 12
For example, the Amended Answer alleges that 800 Cooper demanded charges and fees

not recoverable after acceleration of the loan, fees for services undocumented, and

collection costs without a judicial determination prior to a complaint for confession of

judgment or documentation supporting such costs. Amend. Counterclaim ¶ 22.

    The Counterclaim Defendant does not dispute any facts on which jurisdiction

depends. Alternatively, 800 Cooper Finance argues that they were entitled to the types

of payments demanded, which is not disputed in this matter. Counterclaim Plaintiffs

assert claims to recover the amounts it overpaid to 800 Cooper and damages resulting

from breach of contract and conversion. 800 Cooper Finance’s contention is that

“[d]ebtor’s waived any right to object to the amount of fees or the imposition of default

interest by paying all sums in full and inducing 800 Cooper to sign a satisfaction of the

mortgage and note.” Counterclaim Def. Brf. at 10. It provides no legal basis for this

assertion and provides no evidence that the disputed payments were duly and legally

owed to it. Accepting the plaintiff's good faith allegations set forth in its Amended

Answer and Counterclaim, the amount in controversy requirement is satisfied. The

Counterclaims present to a legal certainty an amount in controversy over $75,000.

    The Court further finds that Plaintiffs’ Counterclaims are also properly before this

Court under to supplemental jurisdiction. To be sure, such a separate basis for subject

matter jurisdiction was alleged in Counterclaim Plaintiffs Amended Answer and

Counterclaim under 28 U.S.C. § 137.7 Section 137 provides in pertinent part:

       Except as provided in subsections (b) and (c) or as expressly provided
       otherwise by Federal statute, in any civil action of which the district courts

7Counterclaim Defendants ignore this basis for jurisdiction and present no argument that
supplemental jurisdiction does not exist. Counterclaim Plaintiffs address the issue in their
opposition brief. The Court will address the issue analyze jurisdiction under Section 137 to
reiterate that the Counterclaims here are properly before this court.

                                                13
       have original jurisdiction, the district courts shall have supplemental
       jurisdiction over all other claims that are so related to claims in the action
       within such original jurisdiction that they form part of the same case or
       controversy under Article III of the United States Constitution.


28 U.S.C.A. § 1367. “The rule applies even to claims asserted by or against additional

parties.” HB Gen. Corp. v. Manchester Partners, L.P., 95 F.3d 1185, 1197 (3d Cir. 1996).

There is no dispute that the initial claims asserted by 800 Cooper Finance have original

Jurisdiction in this court pursuant to diversity jurisdiction.

   In this case, there is also no question that the Counterclaims asserted are so closely

related to 800 Cooper Finance’s initial claims so as to form part of the same case or

controversy. Counterclaim Plaintiffs’ claims against 800 Cooper Finance arose directly

from the original suit. They seek redress for breach of contract, conversion and unjust

enrichment arising out of Counterclaim Defendant’s actions in collecting a debt (the

initial basis of this suit). Additionally, it is alleged that 800 Cooper Finance then

canceled its certification of formation and distributed its assets—the money

Counterclaim plaintiffs paid to it pursuant to this action—improperly and in violation of

Delaware law. Counterclaim Plaintiffs seek to have 800 Cooper Finance repay them the

disputed amounts, which they contest were wrongfully collected as a result of this action

for confession of judgment. Therefore, the counterclaims in this case derive from a

“common nucleus of operative fact” and thus, the Court has jurisdiction pursuant to 28

U.S.C.A. § 1367. Ambromovage v. United Mine Workers of Am., 726 F.2d 972, 976 (3d

Cir. 1984).




                                             14
                                     III.     Conclusion
   For the foregoing reasons, the Court finds that there is subject matter jurisdiction

over the Counterclaims asserted in this case by Defendants/Counterclaim Plaintiffs.

Therefore, the Court denies Plaintiff/Counterclaim Defendant’s Motion to dismiss.



      An appropriate Order shall issue.

Dated: October 10, 2019



                                                  s/ Joseph H. Rodriguez __
                                            Hon. Joseph H. Rodriguez,
                                            UNITED STATES DISTRICT JUDGE




                                              15
